Fourth Court of Appeals
                                    San Antonio, Texas
                                             July 9, 2019

                                        No. 04-19-00409-CV

                                  Frederick-Omoyuma SILVER,
                                            Appellant

                                                  v.

              TOYOTA MOTOR MANUFACTURING TEXAS INC., ET AL.,
                               Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-05365
                          Honorable Rosie Alvarado, Judge Presiding


                                           ORDER
        On June 17, 2019, appellant filed a notice of appeal. On June 26, 2019, appellant filed an
affidavit of inability to pay costs; however, attached to appellant’s docketing statement, faxed to
this court on June 20, 2019, is an order on ability to afford costs signed by the trial court on June
5, 2019. In the order, the trial court finds appellant is able to afford the costs of court.
Accordingly, appellant is required to pay the costs associated with this appeal.

        The fee for filing appeals in this court is $205.00. Our records do not reflect payment of
the $205.00 fee. Appellant is ORDERED to pay the filing fee no later than two weeks from the
date of this order. If appellant fails to pay the filing fee within the time provided, this appeal will
be dismissed for failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c)




                                                       _________________________________
                                                       Beth Watkins, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2019.
___________________________________
Keith E. Hottle,
Clerk of Court